Case 6:20-ap-01022-MH   Doc 1 Filed 03/03/20 Entered 03/03/20 15:16:16   Desc
                        Main Document     Page 1 of 7
Case 6:20-ap-01022-MH   Doc 1 Filed 03/03/20 Entered 03/03/20 15:16:16   Desc
                        Main Document     Page 2 of 7
Case 6:20-ap-01022-MH   Doc 1 Filed 03/03/20 Entered 03/03/20 15:16:16   Desc
                        Main Document     Page 3 of 7
Case 6:20-ap-01022-MH   Doc 1 Filed 03/03/20 Entered 03/03/20 15:16:16   Desc
                        Main Document     Page 4 of 7
Case 6:20-ap-01022-MH   Doc 1 Filed 03/03/20 Entered 03/03/20 15:16:16   Desc
                        Main Document     Page 5 of 7
Case 6:20-ap-01022-MH   Doc 1 Filed 03/03/20 Entered 03/03/20 15:16:16   Desc
                        Main Document     Page 6 of 7
Case 6:20-ap-01022-MH   Doc 1 Filed 03/03/20 Entered 03/03/20 15:16:16   Desc
                        Main Document     Page 7 of 7
